FILED
                             NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TRESA LEOLA BOWEN,                               No. 11-55935

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01619-UA-SS

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner for
Social Security Administration,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Tresa Leola Bowen appeals pro se from the district court’s order denying her

application to proceed in forma pauperis (“IFP”) in her action against the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Bowen’s
request for oral argument is denied.
Commissioner of Social Security. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s determination that a complaint lacks

arguable substance in law or fact, and for an abuse of discretion the denial of IFP.

Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987). We

affirm.

      The district court properly denied Bowen’s IFP application after concluding

that her complaint, which contained indecipherable facts and unsupported legal

assertions, was frivolous. See id. at 1370 (“A district court may deny leave to

proceed in forma pauperis at the outset if it appears from the face of the proposed

complaint that the action is frivolous[.]”); see also O’Loughlin v. John Doe, 920

F.2d 614, 617 (9th Cir. 1990) (“An in forma pauperis complaint is frivolous if it

has no arguable basis in fact or law.” (citation and internal quotation marks

omitted)).

      All pending motions are denied.

      AFFIRMED.




                                          2                                     11-55935